DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/039,261 filed on August 19th, 2014).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27th, 2021 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Terminal Disclaimer
The terminal disclaimer filed on May 25th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents #10,348,942 and #10,979,605 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record on May 24th, 2022 (see attached Interview Summary).
The application has been amended as follows:
Note: In the interest of brevity, the Examiner does not list previously presented or unamended original claims.

Regarding claim 1)
Claim 1) (Currently Amended) A transportable magnifier device, the magnifier device having a stowed configuration and comprising:
	a base adapted to support the magnifier device and an object to be viewed;
	a housing pivotally connected to the base, the housing having a compartment;
	a monitor for displaying images of the object;
	a monitor arm having a first end pivotally connected to the housing and a second end pivotally connected to the monitor, the monitor arm having a sensor; 
	a camera pivotally connected to the magnifier device by way of a camera arm;
	wherein in the stowed configuration the monitor arm and camera arm are in contact with each other and and the monitor is in facing relation to the base and further wherein 

Regarding claim 6)
Claim 6) (Currently Amended) A method of positioning a magnifier device from a stowed configuration into a deployed configuration, the magnifier device including a monitor with a screen, and a base adapted to support the monitor, a housing with an interior compartment, the housing pivotally connected to the base, a monitor arm pivotally interconnecting the monitor and the housing, the monitor arm having a sensor and an interior area, and a camera pivotally connected to the magnifier device by way of a camera arm, a stop associated with the camera arm, the monitor arm and camera arm being positioned within the interior compartment of the housing and the screen being in facing relation to the base when in the stowed configuration, the method of positioning the magnifier device into the deployed configuration  comprising the following steps:
	pivoting the housing upwardly until it is at an acute angle with respect to the base;
	removing the monitor arm and camera arm from the interior compartment of the housing; 
pivoting the monitor arm until it is at an obtuse angle with respect to the housing and the monitor is at a position above the base.

Allowable Subject Matter
Claims 1 – 10 are allowed.

The following is an examiner’s statement of reasons for allowance: The amended claims recite features which were previously allowable in US Applications 16/504,841 and 14/830,576 and thus the previous Reasons for Allowance are incorporated into this Reasons for Allowance.  Claims 1 and 6 were amended to reflect the similar subject matter as in the previous applications and thus similar reasons exist.
Claim 4 recites the method of folding down the video magnifier device into the stowed configuration which was previously allowed in prior applications.  Thus, claim 4 being the method claims of previously allowed apparatus claims is allowed for similar reasons.  Further, the method achieves the facing relation previously allowed and the contained of the arms within the interior area of the housing and contacting due to the pivoting nature of the arms and frame as claimed.
Claims 2 – 3, 5, and 7 – 10 are dependent claims depending from allowed independent claims and thus for the reasons given for the independent claims are similarly Allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okuda (US PG PUB 2004/0246343 A1 referred to as “Okuda” throughout) teaches in Figures 9 – 11 a flip up monitor that rotates in a housing.  Chaum, et al. (US PG PUB 2010/0149073 A1 referred to as “Chaum” throughout) teaches in Figures 110 – 11 (subfigures included) contact sensors in glasses frames to automatically turn on and off the display features of the glasses.  Park (KR 10-0854401 B1 referred to as “Park YB” throughout) teaches in Figure 1 (see at least reference characters 21 and 120) for power on or off detection sensor in the frame of the monitor.
References that do not overcome Applicant’s priority date include: Park (US Patent #10,638,626 B1 referred to as “Park” throughout) in which Figure 1 teaches a very similar display arrangement with an integrated camera into a support arm and suggests a similar stowed configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487